Case: 22-1720   Document: 37     Page: 1   Filed: 08/09/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  MOSHE A. PERRY,
                   Plaintiff-Appellant

                            v.

    UNITED STATES PATENT AND TRADEMARK
  OFFICE, KATHERINE K. VIDAL, Under Secretary
 of Commerce for Intellectual Property and Director
  of the United States Patent and Trademark Office,
 WENDY GARBER, Director Patent Technology Cen-
  ter 3600 No. 3649, DARNELL JAYNE, Director No.
      3649, DALE SHAW, Ombudsman, KRISTINE
    CLARETTE MATTER, Examiner, KATHERINE
  MATECKI, Group Director, Technology Center No.
      3649, LAURA MARTIN, Examiner, SHIRENE
     WILLIS BRANTLEY, Attorney Advisor at the
  USPTO Petition Department, CHARLES STEVEN
  BRANTLEY, Attorney Advisor at the USPTO Peti-
                   tion Department,
                  Defendants-Appellees
                 ______________________

                       2022-1720
                 ______________________

     Appeal from the United States District Court for the
 Central District of California in No. 2:19-cv-00637-RGK-
 JC, Judge R. Gary Klausner.
Case: 22-1720    Document: 37      Page: 2    Filed: 08/09/2022




 2                                               PERRY   v. PTO



                   ______________________

                       ON MOTION
                   ______________________

 PER CURIAM.
                         ORDER
    Moshe A. Perry moves for leave to proceed in forma
 pauperis (“IFP”). For the following reasons, we dismiss.
     In January 2019, Mr. Perry filed a complaint in federal
 district court against the United States Patent and Trade-
 mark Office and various officials alleging misconduct in the
 handling of his patent applications. On February 1, 2019,
 the district court denied his IFP motion and dismissed the
 complaint as frivolous. Mr. Perry did not appeal that rul-
 ing. However, Mr. Perry subsequently did file a complaint
 raising similar allegations at the United States Court of
 Federal Claims. The Court of Federal Claims also dis-
 missed his claims. Mr. Perry appealed that decision to this
 court, and we affirmed. Perry v. United States, No. 2020-
 2084, 2021 WL 2935075 (Fed. Cir. July 13, 2021).
     After unsuccessfully pursuing his claims in the Court
 of Federal Claims, Mr. Perry went back to the district
 court, seeking to reopen his case. On January 20, 2022, the
 district court ordered that the motion be rejected for filing
 and returned to Mr. Perry, noting that his case had previ-
 ously been dismissed. On March 16, 2022, Mr. Perry filed
 another IFP motion with the district court. On March 21,
 2022, the district court again ordered that the document be
 rejected for filing and returned, again noting that “IFP
 [was] previously denied and [the] case closed.” ECF No. 1-
 2 at 38. On April 11, 2022, Mr. Perry filed a notice of ap-
 peal, referencing the January 20, 2022, and March 21,
 2022, orders of the district court. Id. at 5.
Case: 22-1720      Document: 37      Page: 3     Filed: 08/09/2022




 PERRY   v. PTO                                                 3



     We lack jurisdiction over the January 20, 2022, order,
 because an appeal of that order is untimely. 1 An appeal
 from a judgment or order in a civil action against an agency
 or official of the United States must be filed within 60 days
 from the entry of the judgment or order being appealed. 28
 U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1)(B). That deadline
 is jurisdictional. Bowles v. Russell, 551 U.S. 205, 214
 (2007). The notice of appeal here was filed more than 60
 days from the date the court issued that ruling. 2
     We also dismiss Mr. Perry’s appeal from the March 21,
 2022, order as frivolous. See Mallard v. U.S. Dist. Ct. for
 S. Dist. of Iowa, 490 U.S. 296, 307–08 (1989); cf. 28 U.S.C.
 § 1915(e)(2)(B)(i) (“[T]he court shall dismiss the case at any
 time if the court determines that . . . the . . . appeal is friv-
 olous[.]”). It is well within a district court’s authority to
 refuse to accept repetitive filings after a case has been
 closed. See Davis v. Adler, 765 F. App’x 400, 401 (9th Cir.
 2019) (citing Ready Transp., Inc. v. AAR Mfg., Inc., 627
 F.3d 402, 404 (9th Cir. 2010) and Bias v. Moynihan, 508
 F.3d 1212, 1223 (9th Cir. 2007)); Gill v. Wells, 610 F. App’x
 809, 812 (11th Cir. 2015). Here, the district court declined
 to accept Mr. Perry’s second IFP motion because it had pre-
 viously dismissed his claims. Mr. Perry has failed to make
 any cogent, non-frivolous argument as to why that deter-
 mination was an abuse of discretion.



     1   To the extent that Mr. Perry is also seeking to ap-
 peal from the February 2019 order dismissing his case,
 that appeal would also be untimely.
     2    We also see no basis here to construe Mr. Perry’s
 notice of appeal as either a motion to extend the time to
 appeal or reopen the time to appeal under Rule 4(a)(5) or
 (6) of the Federal Rules of Appellate Procedure. The notice
 of appeal does not seek such relief and was filed outside the
 applicable deadlines for filing such motions.
Case: 22-1720      Document: 37   Page: 4      Filed: 08/09/2022




 4                                                PERRY   v. PTO



     Accordingly,
     IT IS ORDERED THAT:
     (1) Mr. Perry’s appeal is dismissed.
     (2) All pending motions are denied as moot.
     (3) Each side shall bear its own costs.
                                    FOR THE COURT

  August 9, 2022                     /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court